DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: “the engaging grooves” in line 20 lacks proper antecedent basis.  Correction is required
Further, the claim includes several passages that are narrative and do not comply with standard US practices.  The below list should not be considered an exhaustive list of narrative language.  All narrative language should be corrected. The bellow passages are narrative:
The last 6 lines of page 11
“and is therefore, movable only vertically” on page 12
The last 5 lines of page 12
“the container lid assembly is full assembled when…” and several succeeding lines on page 13
The last three lines on page 13 are narrative

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose, suggest, or render obvious, a container lid assembly, comprising: a movable lid comprising a vertically movable member, a circular cover, an arcuate plate, and a top cover, wherein the vertically movable member is configured as an insertion tube, the insertion tube has a front side formed with an opening, a protruding annular wall extends upward from an outer periphery of an upper end of the insertion tube and has a top portion formed with two notches, the protruding annular wall has an inner side provided with plural pairs of alternately arranged projections, the protruding annular wall has a bottom side provided with a fastening groove, the insertion tube has a bottom portion provided with an outer flange and an inner flange, the outer flange is provided with two corresponding protuberances, the inner flange is provided with two spaced-apart recesses, the bottom portion of the insertion tube is formed with a slit extending upward from the outer flange and the inner flange, the slit allows a lower portion of the insertion tube to be temporarily reduced in diameter during assembly, the circular cover has a top side provided with a .
The examiner considers US 8,136,687 to be the closest prior art of record, but it fails to disclose, suggest, or render obvious the above elements.  For example, ‘687 fails to disclose an arcuate plate that  arcuate has a lateral side formed with an opening and has a top side provided with a flange, the arcuate plate is located behind the opening of the insertion tube to close the opening of the insertion tube, the arcuate plate has a bottom portion sitting on the inner flange on the bottom portion of the insertion tube, the flange of the arcuate plate extends into the annular concave track at the bottom side of the circular cover, and that the arcuate plate in the vertically movable member of the movable lid lies between and is confined by the two ribs of the inner cover and is therefore movable only vertically in a reciprocating manner between the ribs.  For at least this reason, ‘687 fails to render claim 1 obvious. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached 892 form.  The cited references are to containers having multipart closures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923.  The examiner can normally be reached on 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DON M ANDERSON/Primary Examiner, Art Unit 3733